PER CURIAM: *
The Federal Public Defender, appointed to represent Ricardo Aguilar-Hernandez (Aguilar), has moved to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Aguilar has filed a response to counsel’s motion to withdraw in which he requests the appointment of replacement counsel. Our independent review of the brief, Aguilar’s response, and the record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, Aguilar’s motion for appointment of replacement counsel is DENIED, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.